Citation Nr: 0833400	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  00-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the cause of the veteran's death, to include 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1953 to August 1956 and from 
July 1958 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in September 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died in October 1998 as a result of an acute 
coronary event.

3.  The evidence of record does not demonstrate that a 
disease or injury which caused or contributed to the 
veteran's death was incurred in or aggravated by service or 
as a result of VA medical treatment.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits for the cause of the veteran's death have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1151, 1310, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.312, (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it is significant to note that the 
veteran's claims file was unfortunately lost while under 
Board control and has been rebuilt.  The available 
information in the rebuilt record is limited and VA attempts 
to rebuild the file and assist the appellant have been 
fraught with error.  In September 2006, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) 
with instructions to notify the appellant of the evidence 
necessary to substantiate her claim and what actions she 
could expect from VA.  The RO/AMC was also instructed to 
obtain copies of VA medical records and any available copies 
of past VA rating decisions.  Thereafter, the claims file was 
to be reviewed by a VA cardiologist for an opinion as to the 
cause of the veteran's death.  Although VA correspondence 
providing adequate notice was sent to the appellant's address 
of record in October 2006, the veteran, not the appellant, 
was listed as the addressee.  However, there is no indication 
the correspondence was returned as undeliverable and it is 
assumed that the appellant, in fact, received the notice.  

A review of the record also reveals that the RO/AMC has taken 
adequate efforts to obtain all available VA and non-VA 
medical reports pertinent to the issue on appeal.  In 
correspondence dated in August 2007 the appellant's 
representative noted the veteran received his primary medical 
care from the Martinsburg, West Virginia, VA Medical Center.  
The appellant did not reply to a request for authorization 
for VA to request evidence from the Franklin County coroner.  
The Board notes that the record is incomplete; however, in 
light of the specific facts of this appeal the available 
medical evidence is sufficient for an adequate determination.  
The Board also notes that the September 2006 remand requested 
that the veteran's claims file be reviewed by a VA 
cardiologist for an opinion as to the cause of veteran's 
death, but that a June 2008 opinion by a VA physician noted 
that there was no cardiologist available to provide the 
requested opinion.  The physician, however, provided a 
thorough opinion including reference to applicable medical 
literature and noted that the matter had been discussed with 
a "fee basis cardiologist" who agreed with the conclusion 
as to etiology.  Therefore, the Board finds that there has 
been substantial compliance with the requests of the 
September 2006 remand.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided by correspondence 
dated in October 2006.  That letter notified the appellant of 
VA's responsibilities in obtaining information to assist in 
completing her claim and identified her duties in obtaining 
information and evidence to substantiate the claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the October 2006 VA correspondence.  
The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.



Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, available records show the appellant filed her 
claim for DIC benefits in October 1998 and that she contends 
that a VA medical decision to discontinue the veteran's 
medication for a seizure disorder resulted in a seizure that 
triggered an acute coronary event and caused the veteran's 
death.  It was noted that the veteran had been treated for 
this disorder at the Martinsburg, West Virginia, VA Medical 
Center.  The veteran's death certificate reported the 
immediate cause of death as a probable acute coronary event 
with an underlying cause of a probable trigger by seizure.  
It was noted that no autopsy was performed.

A November 1999 rating decision noted that during the 
veteran's lifetime service connection was established for 
anxiety disorder, defective hearing, residuals of 
laminectomy, tinnitus, tendonitis of the elbows, and 
ulcerated nasal mucosa.  Service connection on a direct basis 
was denied for a seizure disorder in a May 20, 1985, decision 
and as secondary to herbicide exposure in a May 4, 1994, 
decision.  

A September 2000 statement of the case shows that the 
evidence of record at that time included VA medical records 
dated from December 13, 1996, to July 30, 1998, statements 
dated in November 1984 and March 1985 from E.B.D., M.D., 
Washington County Hospital records dated from April 15, 1984 
to April 19, 1984, correspondence dated April 20, 2000, from 
the Franklin County Coroner, and an August 24, 2000, VA 
medical opinion.  In her November 2000 VA Form 9 the 
appellant asserted her opinion that the veteran's seizures 
were service-related and that his 100 percent disability took 
into consideration this disorder.  

In Board correspondence dated in October 2002 an independent 
medical expert opinion was requested.  It was noted that the 
veteran's medical history revealed an initial seizure in 1978 
with treatment including Dilantin.  A September 1999 
statement from the appellant noted that from 1978 to 1993 the 
veteran had a total of 25 seizures with up to three seizures 
in one day.  Records dated in 1997 noted VA discontinued 
Dilantin due to the fact that the veteran had not had a 
seizure in five years.  Also of record was an April 2000 
report from the county coroner stating that the veteran's 
death was most likely a cardiac event and that since a 
seizure occurred near the time of death it was most likely a 
contributing factor.  An August 2000 VA report noted it was 
highly unlikely that the seizure precipitated an acute 
coronary event.  This report also stated that although it was 
likely the cause of death was a coronary event, it was 
impossible to state if the seizure had any bearing on the 
cardiac event.  The veteran's claims file was apparently lost 
when it was transferred for the requested independent medical 
expert opinion.  

The evidence added to the record after the Board's September 
2006 remand includes VA medical treatment records from the 
Martinsburg, West Virginia, facility dated from April 1995 to 
August 1998.  A March 1995 report from the Lebanon, 
Pennsylvania, VA Medical Center noted the veteran was taking 
400 milligrams of Dilantin daily.  

A June 2008 VA medical report shows the available record was 
reviewed and a summary of the pertinent evidence described 
therein was provided.  It was noted that an August 24, 2000, 
VA medical report stated the veteran had received a diagnosis 
of mitral valve prolapse and mitral regurgitation and that it 
was possible he had an episode of ventricular arrhythmia 
leading to sudden death.  It was further noted that the 
ventricular arrhythmia was not necessarily triggered by any 
other event and that it was equally possible that the seizure 
witnessed by the appellant was precipitated by the 
ventricular arrhythmia.  The June 2008 VA examiner noted that 
the appellant described a seizure the veteran experienced at 
approximately 3:00 AM that lasted about one minute and that 
at 8:15 AM he was found dead.  Medical literature was cited 
as noting that the vast majority of naturally occurring 
sudden deaths were caused by cardiac disorders.  The examiner 
found that it was unlikely that a seizure two to five hours 
before death was the cause of sudden death and that it was 
far more likely that the veteran's known structural heart 
abnormality produced this type of death.  

The examiner also noted that medical literature demonstrated 
60 percent of adults with seizure disorders controlled with 
antiepileptic could eventually discontinue therapy with the 
greatest chance of remaining seizure free after drug 
withdrawal upon complete medical control of seizures from one 
to five years.  It was noted that the decision of the 
veteran's neurologist to discontinue therapy was clearly 
based on a reasonable and acceptable medical plan of 
treatment and the recurrence of seizure was not secondary to 
any negligence, carelessness, or lack of proper skill.  

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
veteran's death was not incurred in or aggravated by service 
or as a result of VA medical treatment.  The veteran died in 
October 1998 as a result of an acute coronary event.  The 
available evidence, however, does not indicate the veteran 
developed a coronary disability as a result of active service 
nor has the appellant asserted that any such disability was 
incurred during active service.  The June 2008 VA examiner's 
opinion is also persuasive that the actions of the veteran's 
neurologist to discontinue seizure medication was a 
reasonable and acceptable medical plan of treatment and that 
it was unlikely that a seizure two to five hours before death 
was the cause of his death.  Therefore, entitlement to DIC 
benefits for the cause of the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the appellant's claim.


ORDER

Entitlement to DIC benefits for the cause of the veteran's 
death, to include under the provisions of 38 U.S.C.A. § 1151, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


